DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2019/002958 filed 01/29/2019, which claims benefit of the Japanese Application No. JP2018-014159, filed 01/30/2018, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. 2012/0145944, 02/16/2021, Komuro et al.
U.S. 2014/0349099, 11/27/2021, Kawashita et al.
Japan, JP-2008305878-A, 12/18/2008, Omori et al.
Japan, JPH-02129339-A, 05/17/1990, Kaya et al.
China, CN105931779A, 09/07/2016, Xu et al.
Japan, JPH0613212A, 01/21/1990, Akioka et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the phrase “Fe alone” in line 4 is considered to be indefinite as the examiner is unsure if this means that the magnet is made entirely of iron, or that “T” consists of Fe such that within the permanent magnet comprising R and T, the T component consists of Fe. 
Regarding Claim 1, the phrase “Sm content is 60 at% or more and 95 at% or less and a total content of Y and Gd is 5 at% or more and 35 at% or less in a total content of R,” is considered to be indefinite as the examiner is unsure what this limitation is intended to describe. Based off the wording and examples within the instant specification, the examiner will interpret this phrase to mean that the Sm content within “R” is 60 at% or more and 95 at% or less, and the total content of the at least one selected from Y and Gd, is 5 at% or more and 35% or less with respect to the amount of Sm. 
Regarding Claim 2, the phrase “Fe alone” in line 4 is considered to be indefinite as the examiner is unsure if this means that the magnet is made entirely of iron, or that “T” consists of Fe such that within the permanent magnet comprising R and T, the T component consists of Fe. 
Regarding Claim 2, the phrase “Sm content is 60 at% or more and 95 at% or less and a total content of Y and Gd is 5 at% or more and 35 at% or less in a total content of R,” is considered to be indefinite as the examiner is unsure what this limitation is intended to describe. Based off the wording and examples within the instant specification, the examiner will interpret this phrase to 
Claims 3-12 are rejected as being dependent upon the above rejected claims 1-2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara (U.S. 2018/0062455, cited by applicant). 

Regarding Claim 1, Hagiwara teaches a permanent magnetic material (abstract). Hagiwara teaches the permanent magnet comprising R and T, wherein R are rare earth elements comprising Sm and at least one selected from Y and Gd (paragraphs [0015], [0018], and [0020]). Hagiwara teaches T being Fe along or Fe and Co (paragraph [0015]). Hariwara teaches a plurality of examples of which anticipate the feature of “Sm content is 60 at% or more and 95 at% or less and a total content of Y… is 5 at% or more and 35 at% or less in a total content of R” (Table 1). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Hagiwara teaches the permanent magnet comprising main phase crystal grains having a ThMn12 type crystal structure (paragraph [0016]). 
Regarding Claim 2, Hagiwara teaches a permanent magnet comprising R and T, wherein R are rare earth elements comprising Sm and at least one selected from Y and Gd (abstract; paragraphs [0015], [0018], and [0020]). Hagiwara teaches T being Fe along or Fe and Co (paragraph [0015]). Hagiwara teaches T being partly substituted with M, M being one or more selected from Ti, v, Cr, Mo, W, Zr, Hf, Nb, Ta, Al, Si, Cu, and Ga (paragraphs [0019], [0022], and [0023]). Hariwara teaches a plurality of examples of which anticipate the feature of “Sm content is 60 at% or more and 95 at% or less and a total content of Y… is 5 at% or more and 35 at% or less in a total content of R” (Table 1). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03. Hagiwara teaches the permanent magnet comprising main phase crystal grains having a ThMn12 type crystal structure (paragraph [0016]).
Regarding Claim 3, Hagiwara teaches an example of which satisfies every limitation of this claim (Table 1, Example 1). To elaborate, the examiner has rewritten the composition below within (1). Further, the examiner has transcribed Example 1 of Hagiwara to match the applicants format within (2). 

                        
                            
                                
                                    
                                        
                                            
                                                
                                                    R
                                                    1
                                                
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    R
                                                    2
                                                
                                                
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    R
                                                    3
                                                
                                                
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    F
                                                    e
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    100
                                                                    -
                                                                    d
                                                                
                                                            
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                    o
                                                
                                                
                                                    
                                                        
                                                            d
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    x
                                
                            
                            
                                
                                    M
                                
                                
                                    y
                                
                            
                        
                                                            (1)

                        
                            
                                
                                    
                                        
                                            
                                                
                                                    S
                                                    m
                                                
                                                
                                                    0.82
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    0.18
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    F
                                                    e
                                                
                                                
                                                    0.70
                                                
                                            
                                            
                                                
                                                    C
                                                    o
                                                
                                                
                                                    0.30
                                                
                                            
                                        
                                    
                                
                                
                                    11.48
                                
                            
                            
                                
                                    T
                                    i
                                
                                
                                    0.5
                                
                            
                        
                                                               (2)

The examiner points out below how each limitation of claim 3 is met by Example 1 of Hagiwara. Example 1: “a” is between 60 and 95, e.g., 82 (82/100=0.82); “b” is between 5 and 35, e.g., 18 (18/100=0.18); “c” is 0; “d” is between 0 and 50, e.g., 30 (30/100=0.30); “x” is between 10.0 and 12.0, e.g., 11.48 (88.4/7.7=11.48); “y” is between 0 and 2.0, e.g., 0.5 (3.9/7.7=0.5); a+b+c=100 (82+18+0=100); and x+y is between 10 and 12, e.g., 11.98 (11.48+0.5=11.98). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 4, Hagiwara teaches M being one or more selected from Ti and V, having an atomic ratio “y” of between 0 to 2.0 (Example 1, “y” is 0.5 as shown above; paragraph [0023]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 5, Hagiwara teaches R3 being selected from Ce and Pr (paragraph [0020]). Further, as the example used above to reject claim 3 (i.e., Example 1 of Hagiwara) contained 0 Ce or Pr, this example reads upon the instant claims range of 0 to 20. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 7, Hagiwara teaches an example of which satisfies every limitation of this claim (Table 1, Example 1). To elaborate, the examiner has rewritten the composition below within (1). Further, the examiner has transcribed Example 1 of Hagiwara to match the applicants format within (2). 

                        
                            
                                
                                    
                                        
                                            
                                                
                                                    R
                                                    1
                                                
                                                
                                                    
                                                        
                                                            a
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    R
                                                    2
                                                
                                                
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    R
                                                    3
                                                
                                                
                                                    
                                                        
                                                            c
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    F
                                                    e
                                                
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    100
                                                                    -
                                                                    d
                                                                
                                                            
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                    o
                                                
                                                
                                                    
                                                        
                                                            d
                                                        
                                                        
                                                            100
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    x
                                
                            
                            
                                
                                    M
                                
                                
                                    y
                                
                            
                        
                                                            (1)

                        
                            
                                
                                    
                                        
                                            
                                                
                                                    S
                                                    m
                                                
                                                
                                                    0.82
                                                
                                            
                                            
                                                
                                                    Y
                                                
                                                
                                                    0.18
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    F
                                                    e
                                                
                                                
                                                    0.70
                                                
                                            
                                            
                                                
                                                    C
                                                    o
                                                
                                                
                                                    0.30
                                                
                                            
                                        
                                    
                                
                                
                                    11.48
                                
                            
                            
                                
                                    T
                                    i
                                
                                
                                    0.5
                                
                            
                        
                                                               (2)

The examiner points out below how each limitation of claim 3 is met by Example 1 of Hagiwara. Example 1: “a” is between 60 and 95, e.g., 82 (82/100=0.82); “b” is between 5 and 35, e.g., 18 (18/100=0.18); “c” is 0; “d” is between 0 and 50, e.g., 30 (30/100=0.30); “x” is between 10.0 and 12.0, e.g., 11.48 (88.4/7.7=11.48); “y” is between 0 and 2.0, e.g., 0.5 (3.9/7.7=0.5); a+b+c=100 (82+18+0=100); and x+y is between 10 and 12, e.g., 11.98 (11.48+0.5=11.98). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 8, Hagiwara teaches M being one or more selected from Ti and V, having an atomic ratio “y” of between 0 to 2.0 (Example 1, “y” is 0.5 as shown above; paragraph [0023]). "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding Claim 9, Hagiwara teaches R3 being selected from Ce and Pr (paragraph [0020]). Further, as the example used above to reject claim 3 (i.e., Example 1 of Hagiwara) contained 0 Ce or Pr, this example reads upon the instant claims range of 0 to 20. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (U.S. 2018/0062455, cited by applicant) as applied to claims 1, 2, 3, and 7 above, and further in view of Nakamura (JPH-0982510-A). 

Regarding Claim 6, Hagiwara is relied upon for the reasons given above in addressing claim 1. However, Hagiwara is silent to an area ratio of the main phase crystal grains satisfying the features of the instant claim. 
Nakamura teaches a method for producing a permanent magnet (page 1, Summary of the Invention). Nakamura teaches:
Di - a grain size of each of the main phase crystal grains, e.g., “…grain size “a” of the main phase is more than 15 microns, the sum of the crystal grain area is equal to or greater than 50% of the main phase total area…”
Dv - an average grain size of the main phase crystal grains in a cut section obtained by cutting the permanent magnet, e.g., “Wherein the grain diameter “a” is a number obtained by dividing the sum of major and minor diameter of the main phase crystal grains observed when the cut polished face in a place…” (page 1, Summary of the Invention).
As such, Nakamura teaches the limitation of Dv being between 0.1 µm and 20 µm (i.e., 15 microns or greater). Further Nakamura teaches Di/Dv being between 0.7 and 2.0 being 70% or more. To elaborate, Nakamura teaches the main phase as comprising 50% or more of the crystal grain area, and that the grain size of each main phase crystal grain is 15 microns or more as shown above. Thus a ratio of (>15 µm / >15 µm) is equal to 1.0, and thus satisfies the requirement of Di/Dv being between 0.7 and 2.0 being 70% or more. Nakamura teaches this feature, in part, enhances the coercive force and magnetic flux density (iHc and Br respectively) (page 1, Background Art; page 1, Summary of the Invention). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hagiwara with the microstructural concepts of Nakamura with the motivation of enhancing the coercive force and magnetic flux density. 
Regarding Claim 10, Hagiwara is relied upon for the reasons given above in addressing claim 2. However, Hagiwara is silent to an area ratio of the main phase crystal grains satisfying the features of the instant claim. 
Nakamura teaches a method for producing a permanent magnet (page 1, Summary of the Invention). Nakamura teaches:
Di - a grain size of each of the main phase crystal grains, e.g., “…grain size “a” of the main phase is more than 15 microns, the sum of the crystal grain area is equal to or greater than 50% of the main phase total area…”
Dv - an average grain size of the main phase crystal grains in a cut section obtained by cutting the permanent magnet, e.g., “Wherein the grain diameter “a” is a number obtained by dividing the sum of major and minor diameter of the main phase crystal grains observed when the cut polished face in a place…” (page 1, Summary of the Invention).
As such, Nakamura teaches the limitation of Dv being between 0.1 µm and 20 µm (i.e., 15 microns or greater). Further Nakamura teaches Di/Dv being between 0.7 and 2.0 being 70% or more. To elaborate, Nakamura teaches the main phase as comprising 50% or more of the crystal grain area, and that the grain size of each main phase crystal grain is 15 microns or more as shown above. Thus a ratio of (>15 µm / >15 µm) is equal to 1.0, and thus satisfies the requirement of Di/Dv being between 0.7 and 2.0 being 70% or more. Nakamura teaches this feature, in part, enhances the coercive force and magnetic flux density (iHc and Br respectively) (page 1, Background Art; page 1, Summary of the Invention). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hagiwara with the microstructural concepts of Nakamura with the motivation of enhancing the coercive force and magnetic flux density. 
Regarding Claim 11, Hagiwara is relied upon for the reasons given above in addressing claim 3. However, Hagiwara is silent to an area ratio of the main phase crystal grains satisfying the features of the instant claim. 
Nakamura teaches a method for producing a permanent magnet (page 1, Summary of the Invention). Nakamura teaches:
Di - a grain size of each of the main phase crystal grains, e.g., “…grain size “a” of the main phase is more than 15 microns, the sum of the crystal grain area is equal to or greater than 50% of the main phase total area…”
Dv - an average grain size of the main phase crystal grains in a cut section obtained by cutting the permanent magnet, e.g., “Wherein the grain diameter “a” is a number obtained by dividing the sum of major and minor diameter of the main phase crystal grains observed when the cut polished face in a place…” (page 1, Summary of the Invention).
As such, Nakamura teaches the limitation of Dv being between 0.1 µm and 20 µm (i.e., 15 microns or greater). Further Nakamura teaches Di/Dv being between 0.7 and 2.0 being 70% or more. To elaborate, Nakamura teaches the main phase as comprising 50% or more of the crystal grain area, and that the grain size of each main phase crystal grain is 15 microns or more as shown above. Thus a ratio of (>15 µm / >15 µm) is equal to 1.0, and thus satisfies the requirement of Di/Dv being between 0.7 and 2.0 being 70% or more. Nakamura teaches this feature, in part, enhances the coercive force and magnetic flux density (iHc and Br respectively) (page 1, Background Art; page 1, Summary of the Invention). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hagiwara with the microstructural concepts of Nakamura with the motivation of enhancing the coercive force and magnetic flux density. 
Regarding Claim 12, Hagiwara is relied upon for the reasons given above in addressing claim 2. However, Hagiwara is silent to an area ratio of the main phase crystal grains satisfying the features of the instant claim. 
Nakamura teaches a method for producing a permanent magnet (page 1, Summary of the Invention). Nakamura teaches:
Di - a grain size of each of the main phase crystal grains, e.g., “…grain size “a” of the main phase is more than 15 microns, the sum of the crystal grain area is equal to or greater than 50% of the main phase total area…”
Dv - an average grain size of the main phase crystal grains in a cut section obtained by cutting the permanent magnet, e.g., “Wherein the grain diameter “a” is a number obtained by dividing the sum of major and minor diameter of the main phase crystal grains observed when the cut polished face in a place…” (page 1, Summary of the Invention).
As such, Nakamura teaches the limitation of Dv being between 0.1 µm and 20 µm (i.e., 15 microns or greater). Further Nakamura teaches Di/Dv being between 0.7 and 2.0 being 70% or more. To elaborate, Nakamura teaches the main phase as comprising 50% or more of the crystal grain area, and that the grain size of each main phase crystal grain is 15 microns or more as shown above. Thus a ratio of (>15 µm / >15 µm) is equal to 1.0, and thus satisfies the requirement of Di/Dv being between 0.7 and 2.0 being 70% or more. Nakamura teaches this feature, in part, enhances the coercive force and magnetic flux density (iHc and Br respectively) (page 1, Background Art; page 1, Summary of the Invention). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hagiwara with the microstructural concepts of Nakamura with the motivation of enhancing the coercive force and magnetic flux density. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735      

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735